Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 1 of 60 Page ID #:700




                               ~~        ~~
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 2 of 60 Page ID #:701




                             ~~            ~~
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 3 of 60 Page ID #:702




          1
                                                       DECLARATION
          Z                                          BY MARION A►ROM
          3
         4 '
                       1.    Iam the person who rented a U.S. Private Vaults, Inc. ("USPV") safety
         5      deposit box number 4107 ("Box 4107") located at 9182 West Olympic Blvd., Beverly
         6
                Hills, California, 90212.
         7
                      2.     Iauthorize attorneys Brian Silber and Jacek W Lentz to represent me in
         8
               my effort to recover my property from the government following its seizure of my box
         9
               between March 22 — 26, 2021.Ialso authorize them to represent me in my motion for
     t0
               return of property that is being filed in Case No. 2l -CR-00106, in the United States
     11
               District Court for the Central District of California.I further authorize the U.S.
     12
               government (the "government"), to return my property, as noted below, to my
     13
               attorneys Brian Silber and/or Jacek W. Lentz.
     14~
                      3.     Iclaim an ownership and possessory interest in the contents of Box 4107,
     15
               which contained $170,175.00 in U.S. Currency and 100 Gold Coins (the "Subject
     16
               Property"). Being deprived of access and use of the Subject Property has resulted in a
     t7
               great hardship for me andIneed the property back for my use, enjoyment, and
    I8
               financial security as part of my life savings.
    19
                     4.      The Subject Property named in this declaration is included in the "Subject
    20
               Property" Warned in my pending motion for return of property that is filed with other
    21
               USPV tenants in Case No. 21-CR-00106.
    22
                     5.     Ipossess keys to Box 4107 and would like to present them, through my
    23
               attorneys, to proveIam the true tenant of Box 4107. Ialso able to present photographs
    24
               of my keys and am willing to share them with the government through my attorneys.
    25
                     6.     Iam willing to submit other evidence to prove my ownership of Box
    26
              4107. For--_
                        examples I_am able to identify the size Qf m}~ b~c_andits_location ~rithin the.
    27
              overall USPV facility.
    28
               DECLARATION IN SUPPORT OFl1tOT10N FOA RETURN   _j
               OR PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 4 of 60 Page ID #:703




       1 'C

      ~ ~
                                            OATH PG'LtSUA~VT TU 28 U.S.C. ~17~fi
      3 I ':
      4
      5
           1              1 declare i~n~er penalt~~ of perjury that the for~ga.ing is true a»d c~n-eat.
                                  t
               Ercc~rted on ,~lt~llSt ~, X421 in I,~s Angeles, C"aiifornia.
      6
                                 1 ?',
      7

                                      ~:~   .,~m
      q                   Marion '~.rom
                          Tenant Box 4107
     (0


     t.~ ~.

     13
     14

     15
     1.6
           E

     l7 ~
     li4 ,~
     l9`
     2U {'
     ~~
     ~2 d~
        I
    z~
    z~
    ?1


    2b j
    '
    ~T ~ _         _ _.

    ,~
                                                             ___~. __
               D E(R.,~ltATCU\ifs'Sl'I'PUHTUG:v1UTIUNF()RRETURV   _2_
               t)(~ 1'Itn('~H'i'Y
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 5 of 60 Page ID #:704




        i
                                                      DECLARATION
     2'
                                                    BY TERRA BOYD
     3 !~

     4
                     1.     I am the person who rented a U.S. Private Vaults, Inc.("USPV")safety
     51
             deposit box number ("Box 7627")located at 9182 West Olympic Blvd., Beverly Hills,
     6
             California, 90212.
     7
                    2.      I authorize attorneys Brian Silber and Jacek W. Lentz to represent me in
     8
             my effort to recover my property from the government following its seizure of my box
     9
            between March 22 — 26, 2021. I also authorize them to represent me in my motion for
    1U
            return of property that is being filed in Case No. 21-CR-00106, in the United States
    11
            District Court for the Central District of California. I further authorize the U.S.
    12
            government(the "government"), to return my property, as noted below, to my
   13
            attorneys Brian Silber and/or Jacek W. Lentz.
   14
                    3.     I claim an ownership and possessory interest in the contents of Box 7627,
   15 '
            which contained $ 11,280.00 in U.S. Currency (the "Subject Property"). Being
   16
            deprived of access and use of the Subject Property has resulted in a great hardship for
   17
            me and I need the property back for my use, enjoyment, and financial security as part
   18 '
            of my life savings.
   19
                   4.      The Subject Property named in this declaration is included in the "Subject
   20
            Property" named in my pending motion for return of property that is filed with other
   21
            USPV tenants in Case No.21-CR-00106.
   z2
                   5.      I possess keys to Box 7627 and would like to present them, through my
   23
            attorneys, to prove I am the true Cenant of Box 7627. I also possess photographs of my
   24 ',
            keys and am willing to share them with the government through my attorneys.
   25 '~
                   6.      I am willing to submit other evidence to prove my ownership of Box
   26
            7627. _For exa_m~ple, I am able to identify the size of my bpi ~n~ i~~lQs~ti~~~ithin the.
  27
            overall USPV facility.
  28
                   _____.._— ..___       a.      __.. ~_..._.~..         _ .~.   ~~~_.r   __.._.          _..__.._ ..
            M DECLARATION IN SUPPORT OF MOTION FOR RF,TURN         _1_                             ~ NF
              OF PROPERTY                                                                                               <
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 6 of 60 Page ID #:705




        i
        2
        3
                                             OATH PURSUANT TO 28 U.S.C. '1746
       4

       5
                   I declare under penalty of perjury that the foregoing is true and correct.
     6
            Executed on August 9, 2021 in Los Angeles, California.
     7
     8

     9
    l0             Terra Boyd
                   Tenant Box 7627
    11 '
    12 I'

    13
    14

   15 '
   16 I

   17
   18
   19
   20 ,'

   21
   22
   23
   24
   25
   26
     _a
   27

  28
                    _ . . __... ~._......~   __._..   _ ~.. — ,_..._~ e. e_~..~.~.   __..   _   _~   ~~ _ _ __ ._.........
            DECLARATION IN SUPPORT OF MOTION FOR RETURN               _2
            OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 7 of 60 Page ID #:706




         i
                                                       DECLARATION,
        2
                                                   BY FIONA BRIC,UET
        3

       4
                     1.     I am the person who rented a U.S. Private Vaults, Inc.("USPV")safety
       5
              deposit box number ("Box 1302")located at 9182 West Olympic
       6~
                                                                          Blvd., Beverly Hills,
              California, 90212.
       7
                     2.     I authorize attorneys Brian Silber and Jacek W.Lentz to represent
     8i
                                                                                                    me in
              my effort to recover my property from the government following its seizure
     9'
                                                                                               of my box
              between March 22 — 26,2021. I also authorize them to represent me in my
    10
                                                                                              motion for
              return of property that is being filed in Case No. 21-CR-00106, in the
                                                                                         United States
    11 j
              District Court for the Central District of California. I further authori
    12 .
                                                                                      ze the U.S.
              government(the "government"}, to return my property, as noted below, to my
    13
             attorneys Brian Silber and/or Jacek W. Lentz.
    14
                    3.   I claim an ownership and possessory interest in the contents of Box 1302,
   15
             which contained $321,500 in U.S. Currency (the "Subject Property").
   16
                                                                                   Being deprived
             of access and use ofthe Subject Property has resulted in a great hardship for me
   17
                                                                                                    and I
             need the property back for my use, enjoyment, and financial security as part of
   18 '
                                                                                                 my life
             savings.
   19
                   4.      The Subject Property named in this declaration is included in the "Subject
   20
             Property" named in my pending motion for return of property that is filed with
   21 '
                                                                                                 other
             USPV tenants in Case No.21-CR-00106.
   22
                   5.      I possess keys to Box 1302 and would like to present them, through my
  23
             attorneys, to prove I am the true tenant of Box 1302. I also possess photographs of
  24
                                                                                                 my
             keys and am willing to share them with the government through my attorneys.
  25
                   6.      I am willing to submit other evidence to prove my ownership of Box
  26
             _1302._ _For example,I~m able. to identif3r ~s~-a~ my bax aid its loeat~r           k~rr ~~e
  27
             overall USPV facility.
  28 )
             DECLARATION IN SUPPORT OF hi0'I70Y FOR RETURN   _1
             OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 8 of 60 Page ID #:707




                                     OATH PURSUANT TO 28 U.S.C. X1746
    q

                I declare under penalty of perjury that the foregoing is true and correct.
    E
        Executed on August 9,2021 in Los Angeles, California.
    i

    8

    9
                              . ...
   10           Fiona Briquet
                Tenant Box 1302
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

  27

  28
         _~..~__
        _DECI,ARATTON    ._._        .~~        _ ...._.__~ .~..r_     _.~~   ~._.._... . _   ...__
                      IN SUPPORT   OF MOTION FOR RETURN          _z_
         OFPROPERTY
  Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 9 of 60 Page ID #:708




           1 ~
                                                      DECLARATION
         2~
                                                    BY MALIA CASIMIR
         3

         4
                        1.     I am the person who rented a U.S. Private Vaults, Inc.("USPV")safety
         5
                 deposit box number ("Box 6") located at 9182 West Olympic Blvd., Beverly Hills,
        6
                 California, 90212.
        7
                        2.     I authorize attorneys Brian Silber and Jacek W. Lentz to represent me in
        8~
         i my effort to recover my property from the government following its seizure of my box
        9'
                 between March 22 — 26, 2021. I also authorize them to represent me in my motion for
       10
                 return of property that is being filed in Case No. 21-CR-00106, in the United States
       11 '
                 District Court for the Central District of California. I further authorize the U.S.
       12
                 government (the "government"), to return my property, as noted below, to my
       13 '
                 attorneys Brian Silber and/or Jacek W.Lentz.
       14
                       3.      I claim an ownership and possessory interest in the contents of Box 6,
      15
                 which contained $ 62,000 in U.S. Currency (the "Subject Property"). Being deprived
      16
                 of access and use of the Subject Property has resulted in a great hardship for me and I
      17 '~,
                 need the property back for my use, enjoyment, and financial security as part of my life
      18 ~
                 savings.
      19
                       4.     The Subject Property named in this declaration is included in the "Subject
      20
                 .Property" named in my pending motion for return of property that is filed with other
      21
                 USPV tenants in Case No. 21-CR-00106.
      22
                       5.     I possess keys to Box 6 and would like to present them, through my
      23
                 attorneys, to prove I am the tnze tenant of Box 6. I also possess photographs of my
      24 ~'.
                 keys and am willing to share them with the government through my attorneys.
      25 '~
                       6.     I am willing to submit other evidence to prove my ownership of Box 6.
      26 ~I
- _              For
                 __ example_I am able_to identify the size of my ~9x and its1Q~atifln within the-nyerall
      27
                 USPV facility.
      zs
                  ECLARATION IN SUPPORT OF MOTION   RETURN    _]_
                 OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 10 of 60 Page ID #:709




        i
        2
        3
                                           OATH PURSUANTTO 28 U.S.C.. X1746
     4
     5
                   I declare under penalty of perjury that the foregoing is true and correct.
     6
            Executed on August 9, 2021 in Los Angeles, California.
     7
                            ....~    ~i~
                                    t`      w`~

                      ~ f ~l    V~~~ 1.~
     9
                                      _      _:~
    10             Malia Casimir
                   Tcna.nti Box 6
    11

    12
    13
    14

   15
   16
   17
   18
   19

   20

   21
   22
   23
   24

   25
   26
   27
   28
            DECLARATION TN SUPPORT OF:MOTION FUR RETURN   _2_
            OF PROPERTY
     Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 11 of 60 Page ID #:710




                i
                                                                 DECLARATION
               2
                                                         BY MARIQCERRITOS JR.
               3

               4
                            1.        I am the person who rented a U.S. Private Vaults, Inc.("USPV")safety
               5
                     deposit box number 48("Box 48") located at 9182 West Olympic Blvd., Beverl
               6
                                                                                                                     y Hills,
                     California, 90212.
               7
                            2.       I authorize attorneys Brian Silber and Jacek W.Lentz to represent
               8                                                                                                     me in
                     my effort to recover my property from the government following its
                                                                                                         seizure of my box
               9
                     between March 22 — 26,2021. I also authorize them to represent me in
           10
                                                                                                           my motion for
                     return of property that is being filed in Case No. 21-CR-00106, in
           11
                                                                                        the United               States
                     District Court for the Central District of California. I fizrther authorize the
          12
                                                                                                              U.S.
                     government(the "government"), to return my property, as noted below, to
          13
                                                                                                              my
                    attorneys Brian Silber and/or Jacek W.Lentz.
          14
                           3,        I claim an ownership and possessory interest in the contents of Box 48,
          15
                    which contained $ 299,940 in U.S. Currency (the "Subject Property"). Being
          16 '
                                                                                                    deprived
                    of access and use of the Subject Property has resulted in a great hardship for
          l7                                                                                       me and I
                    need the property back for my use, enjoyment, and financial security as
          18 :
                                                                                                           part of my life
                    savings.
          19 ',
                           4.       The Subject Property named in this declaration is included in Che "Subject
          20
                    Property" named in my pending motion for return of property that is filed
         21 a
                                                                                                             with other
            J USPV tenants in Case No. 21-CR-00106.
         22
                          5.        I possess keys to Box 48 and would like to present them, through my
         23
                    attorneys, to prove I am the true tenant of Box 48. I also possess photog
         24
                                                                                              raphs of my
                    keys and am willing to share them with the government through my attorne
         25 ~i
                                                                                                 ys.
                          6.        I am willing to submit other evidence to prove my ownership of Box 48.
         26
                    For example,I am_abl~_ id n ;~ the.size of my box ~~d its =~~a«on-~~z
—_   _
         _27
                                                                                         ~«T~re v~era}}
                    USPV facility.
         28 {
                    ~.~          ~..._~. W   .. ~   _.     ~...._..__._._...~...._._~_..~ ~ r...._,~._
                    DECLARATION IN SUPPORT OF MOTION FOR RETURN                    _1
                    OFPROpERTY
     Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 12 of 60 Page ID #:711




             1

          2

          3
                                          OATH PURSUANT TO 28 U.S.C. X1746
          a ~'
          5~
                        I declare under penalty of perjury that the foregoing is true and correct.
          6
                 Executed on August 10,2021 in Los Angeles, California.
          7
            I
          8 '                    .~--

          9

         10'            Mario Cerritos Jr.
                        Tenant Box 48
         11

         12

         13 '

         14

         15

         16

         17

        18

        19

        20

        21

        22

        23

        24

        25

        26
__       __
        27

        28
                 DECLArtAT10N IN SUPPORT OF MOTION FOR RETURN   _Z_
                 OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 13 of 60 Page ID #:712




        1
                                                     DECLARATIpN
     2
                                                BYOS        ME CHAVEZ
     3

     4,
                     l.     I am the person who rented a U.S. Private Vaults, Inc.("USPV")safety
     5~
              deposit box number 2001 ("Box 2001") located at 9182 West Olympic Blvd., Beverly
     6
              Hills, California, 90212.
     7
                    2.      I authorize attorneys Brian Silber and Jacek W.Lentz to represent me in
     8
              my effort to recover my property from the government following its seizure of my box
     9 ~
              between March 22 — 26, 2021. I also authorize them to represent me in my motion for
    10
            ~' return of property that is being filed in Case No. 21-CR-00106, in the United States
    11 1
              District Court for the Central District of California. I further authorize the U.S.
    12
              government(the "government"), to return my property, as noted below, to my
    13
              attorneys Brian Silber and/or Jacek W. Lentz.
    14
                    3.     I claim an ownership and possessory interest in the contents of Box 2001,
    15
              which contained $ 207,100 in U.S. Currency (the "Subject Property"). Being deprived
   16~
             of access and use of the Subject Property has resulted in a great hardship for me and I
    17
              need the property back for my use, enjoyment, and financial security as part of my life
    18
             savings.
   19
                    4.     The Subject Property named in this declaration is included in the "Subject
   20
             Property" named in my pending motion for return of property that is filed with other
   21
             USPV tenants in Case No. 21-CR-00106.
   22
                    5.     I possess keys to Box 2001 and would like to present them,through my
   23
             attorneys, to prove I am the true tenant of Box 2001. I also possess photographs of my
   24
             keys and am willing to share them with the government through my attorneys.
   25
                   6.      I am willing to submit other evidence to prove my ownership of Box
   26 '
             2001. For example,I am able_to identify the size of my box and its loca~on_v~ithin the
   27
             overall USPV facility.
   28
              DECLARATION IN SUPPORT OF MOTION FOR RETURN   _i
              OFPROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 14 of 60 Page ID #:713




         1!
        2
        3
                                        OATH PURSUANT TO 28 U.S.C. x,1746
        4
        5
                    I declare under penalty of perjury that the foregoing is true an
        6.                                                                          d correct.
               Executed on August 9, 2021 in Los Angeles, California.
        7~
        8
        9            ,~
    ~o               SK ome Chavez
                     Tenant Box 2001
    lI ?
    12~
    13~


   14~
   15
   16
   1?
   18
   19
   20
   21
   22
   23 .
   24
   25
   26


  28 I
             _ _.          ,.._     ~__       m.~~._.___.r~.___   _ ._...._ _.   __~.~_ . _....~_._.~._
              DECLARATION IN SUPPORT OF MOTION FOR RETURN
                                                                  _2.
                                                                                                          ~ —_~.__._..._-__
              OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 15 of 60 Page ID #:714




         1
             ,l                                           DECLARATTON
        2'
                                                        BY DAVID COHEN
        3
     4
                          1.     I am the person who rented U.S. Private Vaults, Inc.("USPV")safety
     5
                   deposit box number 321 ("Box 321")located at 9182 West Olympic Blvd., Beverly
     6
                   Hills, California, 90212,in the Central District of California.
     7
                         2.     I authorize attorneys Brian Silber and Jacek W.Lentz to represent me in
     8,
                   my effort to recover my property from the government following its seizure of my box
     9
                  between March 22 — 26, 2021. I also authorize them to represent me in my motion for
    10
                  return of property that is being filed in Case No. 21-CR-00106, in the United States
    11
                  District Court for the Central District of California. I fiuther authorize the U.S.
    12
                  government(the "government"), to return my property, as noted below, to my
    13
             ~ attorneys Brian Silber andlor Jacek W. Lentz.
    14'~
                         3.     I claim an ownership and possessory interest in the contents of Box 321,
    15
                  which contained $172,340.00 in U.S. Currency (the "Subject Property"}. Being
    16
                  deprived of access and use ofthe Subject Property has resulted in a great hardship for
    17
                  me and I need the property back for my use, enjoyment, and financial security as part
    18
                  of my life savings.
    ~9 4                4.      The Subject Property named in this declaration is included in the "Subject
   20
                  Property" named in my pending motion for return of property that is filed with other
   21
                  USPV tenants in Case No. 21-CR-00106.
   22
                        5.     I possess keys to Box 321 and would like to present them, through my
   23
                  attorneys, to prove I am the true tenant ofBox 321. I also possess photographs of my
   24
                  keys and am willing to share them with the government through my attorneys. I am
   25
                  also able to identify the size of my box and its location within the overall USPV
    26
  __    -mow_-
       _f                      --      ____ _                         __     _._
    27
   28 ;
                               m_ __     .______._._.
                  DECLARATION IN SUPPORT OF MOTiO'V FOR RETURN   _1
                  OF PROPERTY
    Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 16 of 60 Page ID #:715




               i ~
~              Z E                                  OATH PURSUANT TO 28 U.S.C. X1746

              3
~                              I declare under penalty ofp~r~ury that the foregoing
              4 ;                                                                         is true and correct.
~               ~I Executed on August                              ,2021 in Los Angeles, California.
              5 x,
i
'             6 ~,
                 it
              7
                ~'`
              g'               David Cohen
                               Tenant ofUSPV Box 321
              9                                                                                                      ~
                                                                                                                     ~
          IO 1
              I
          I 1 ~~
          12 ~~
                                                                                                                 i
          13
            i;
         14 ~~

         15 `
         16~
         17

         1$ I

         19
               ~'
         20
         21
        22
        23 ~~
        24 ~`
        25
        26
        27

        2g f
                      DECLAR.~TfON IN SUPPUR7'UB MO'1'CON FUIi
                                                               R$1'URIV ~ W _~_
                      OFPROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 17 of 60 Page ID #:716

                ~~


                1
          1
          ~ ,f                                                        DECLARATION
                                                BY Z[V COIiEN AND KIMBERLY DUTTLE

         4
                               1.      We are the persons ~vho rented a U.S. I~riv~te Vaults, Inc.("USPV")
         5
                     safety deposit box number 49Q 1 ("B~x 49U 1") l~catecl at 9182 West Ulympic }3lvd.,
         6
                     E3everiy Hi]Is, C;alifor~nia, 9()~ i 2.
         ~j
                              2.
                            We a~7thorize attun~eys 13t•ian Silber and Jacclt W L:cntr to represent us in
         b ~~ our Efforts to recr~ver o~ir property from the govcnli~icnt f~llowi~ig its seizure of my
               ~~ box- between Marcfi~ 2? -- ~C, 2021. We also authorize tla~m Ca re}lresent us in our
     i 0 ii
                     motion far reCuri~ of propc~~ty that is b~it1~ filed in Case N~. 21-CR-Q0106, in ih~
     tI
                     United St~ltes District CuurC fi,r the Central District ofCaiifarni~~. We furth~~- authoriz
                                                                                                                 e
     ~?
                     the iJ.S. govwrnment(the '"~o~~ernmc~nt''), to return our property, as noted below,
     ]3 ,
                                                                                                                      to our
               ,I attorneys Brian Silber anc3lc~r :lacek ~W. Lentz.                  .
     14
                             _>.      V'v"e cl~irn an n+~~nei.4h~l~ i~ncl pc~ssessoiy int~,rest in the. contents of r~ax
    }5 ,~ 49f?1, which contained ~17~,9Q(} in. V'.S. Cu~~r~i~cy(the "Subject Property"). Being
    l6
          deprived of~zccess and usc~ of the S~~bj~~t Property has resLtlted in a great hardship
                                                                                                 for
     1 7 ':
               is us and w~e need the pro~~eirty back for our use, enjoyment, and friancial securiiy
                                                                                                     as part
     18
               ~} of our Iif~ savin.bs.
     I)it
                             ~.       Thy Subject: Pr~~}~er y n~~in~d in this deelaratiarl is included in the '`Subject
    cU
      1 ~ Property" na~»ed in our p~~z 1~n~ «~otio~i fc~r returr~ of property tl~~it is filed with other
           ~~ USPV `znants ~-r~ Gas~~ T~Io. 2 7 -G~Tt-~~10~~
   ::z
                            5,        We ~ussess keys to Box 4J{)1 and would like to prese~~t them, thratigh our
    =3 '.
                    attorneys, to prove we are Elie try:c t~nan~. of Box 4941.. We also possess phatagraphs
    24
                    of the keys acid are ~~~illing to 5hnrc t}~ern with t}t~ guv~rnn~ent thxo~~h our 1tto~~~cys.
    25
                            F.        We are willi~i~; to si~bl~~it ~~thci- evidence to ~rovc: our o~~n~rship of ~3ox
    76
                    4 01. ~~~~r example, we are able lc~ i~en~ify the size cif our l~c~a~ ~~~.t~lac~atia~witliin
    .,
                    the overall USPV facility.
    2g ;
                     DE<'LrlR1T1.0'~!'v'Si'1'C'UAl OFMO'II(rVP012k1"1'Uit~'   -I.-
                     o~~ ~~or;ia~ry


          {I
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 18 of 60 Page ID #:717
                     i

                   i )I



                                                        (~~1~'H ~'Ci~iSU~N7'`i'O 28 U.S.C. ~i7~6
         2 ,
         zf
                                ~~e declare iinc~cr pznalty oi' ~c~rjtiuy that the fore~~ing i;; true a~ld correct.
         4 ~
                          Executed on August 9, 20? 1. i n I,~s Angeles, California.
         5

         h~                           ~ ~~~~{
         ~'                              "~
                                       ~S'

       8 i',~~hen
         {   Tenant }3ox 49{)l.

      1~                              f~~ .,~i        ,,'
     }1                           ~    ~~j
                                         .J
                                          ~,   ~~~
      ~Z ~                        l imberly vuttle
         ~=                       Tenant }3ox 4901
     f 3 `;

     J4
              ~i

     l6

     1 7 !~
         7
     18
     1 c ~'

      p ~'
        ~I
      1 it

    22

    ~3

    24
       ~!
     5 `:
          '
          i
          i
    ~~
    ^7                       __                             --- __    — -

        ',t
    ~ b ~I

          ~        ~.DEC'L ~R 17'[U'_~ IV Sl"PT'URT(iF 1+l()1 1(i\ FUIi itf'T~IkV _~ ~ ~~.7- ~~~
                    QF'f'ROYF:Ii'Il,
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 19 of 60 Page ID #:718




        1
                                                 DECLARATION
      2
                                              BY KAREEM COUCH
      3

     4
                   1.       I am the person who rented U.S. Private Vaults, Inc.("USPV")safety
     5
             deposit box number 702("Box 702") located at 9182 West Olympic Blvd., Beverly
     6
            Hills, California, 90212, in the Central District of California.
     7
                   2.       I authorize attorneys Brian Silber and Jacek W.Lentz to represent me in
     8
            my effort to recover my property from the government following its seizure of my box
     9
            between March 22 — 26,2021. I also authorize them to represent me in my motion for
    10
            return of property that is being filed in Case No. 21-CR-00106, in the United States
    11
            District Court for the Central District of California. I further authorize the U.S.
    12 '!
            government (the "government"),to return my property, as noted below,to my
    13
            attorneys Brian Silber and/or Jacek W. Lentz.
    14
                  3.     I claim an ownership and possessory interest in the contents of Box 702,
    15
            which contained $73,890.00 in U.S. Currency (the "Subject Property"). Being
    16
            deprived of access and use of the Subject Property has resulted in a great hardship for
    17
            me and I need the property back for my use, enjoyment, and financial security as part
    18
            of my life savings.
    19
                  4.     The Subject Property named in this declaration is included in the "Subject
   20 '~
            Property" named in my pending motion for return of property that is filed with other
   21
            USPV tenants in Case No. 21-CR-00106.
   22
                  5.    I possess keys to Box 702 and would like to present them, through my
   23
            attorneys, to prove I am the true tenant of Box 702. I also possess photographs of my
   24
            keys and am willing to share them with the government through my attorneys. I also
   25 ''
            possess photographs of my keys and am willing to share them with the government
   26
            Through ~~r attorn~y~ I-     ~~;~e-~hle-ta identify #~~ size of ray bc1~ ask-~s ~~atior~
   27
            within the overall USPV facility.
   28 I
            DECLARAT10NiN
            OF PROPER"1'Y
 Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 20 of 60 Page ID #:719




           i
           a
                                          OATH PURSUANT TO 28 U.S.C. X1746
           3

          4
                       I declare under penalty of perjury that the foregoing is true and correct.
          5
                Executed on August ~_ ~~,2021 in Los Angeles, California.
          6
          ~ i
                       r`~
          s                                          ~        ,~/,
                                                                ~~%f
          9            Kareem Couch
                       Tenant of USPV Box 702
        10
        11
        12

        13
       14

       15
       16
       17

       18
       19
      20
      21 '
      22

      23
      24
      25

      26
_--   _ __ .
      27
      28
                                       _~:., w _~.                     ..                           ~.~.._ —
                DECLARATION IN SUPPORT OF MOTION TOR RETURN    _2 _
                OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 21 of 60 Page ID #:720




        1
                                                           DECLARATION
     2
                                                       BY ARIEL DADON
     3

     4
                   1.       I am a person who rented a safety deposit box from U.S. Private Vaults,
     5
            Inc.("USPV")located at 9182 West Olympic Blvd., Beverly Hills, California, 90212,
     G
            in the Central District of California. I believe my box number was 3602("Box 3b02"),
     7
            but I am not completely sure. I can identify my box's location within the USPV vault, I
     8.
            can identify its correct size, and I can unlock the lock with my key. I am also willing to
     91
            submit to a biometric scan of my iris and palm using USPV's biometric equipment.
    10'
                  2.        I authorize attorneys Brian Silber and Jacek W. Lentz to represent me in
    11
            my effort to recover my property from the government following its seizure of my box
    12
            between March 22 — 26,2021. I also authorize them to represent me in my motion for
    13 '
            return of property that is being filed in Case No. 21-CR-00106, in the United States
    14
            District Court for the Central District of California. I further authorize the U.S.
    15
            government(the "government"), to return my property, as noted below, to my
    16
            attorneys Brian Silber and/or Jacek W. Lentz.
    17
                  3.       I claim an ownership and possessory interest in the contents of Box 3602,
    l8
            which contained approximately $63,000 in U.S. Currency (the "Subject Property").
   19
            Being deprived of access and use of the Subject Property has resulted in a great
   20
            haxdship for me and I need the property back for my use, enjoyment, and financial
   21
            security as part of my life savings.
   22
                  4.       The Subject Property named in this declaration is included in the "Subject
   23
            Property" named in my pending motion for return of property that is filed with other
   24
            USPV tenants in Case No. 21-CR-00106.
   25
                  5.       I possess the key to Box 3602 and would like to present it, through my
   26
                  ~s ~i p~Qve I a~ the true tenant of Box 3b4~. ~ apse p~sess phc>tc>grapl~sIIf mq
   27


   28 I     ..~___.~_   ..__w...__
            DECLARATION IN SUPPORT OF
                                     .......__~..,.   ._
                                                               ~o
                                                                          __.._.-   ------
            OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 22 of 60 Page ID #:721




     1
            key and am willing to share them with the government through my attorneys. I am also
     2
            able to identify the size of my box and its location within the overall USPV facility.
     3
     4
                                     OATH PURSUANT TO 28 U.S.C. X1746
     5,
     6i
                    I declare under penalty of perjury that the foregoing is true and correct.
     71
           Executed on August _ __ _ ~ ~~,2021 in Los Angeles, California.
     8
     9
    10
    11              Ariel Dadon
                    Tenant of USPV Box 3602
    12
    13 '
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
   26
    27
   28
           ___~_.    _ ~~ ~_m._.__                         _      ~___        ..n~       __~ .._   _~ —
            DECLARA'CION INSUPPORT OFMOTION FOR RETURN   _2_
            OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 23 of 60 Page ID #:722




                                                                       ~'            .,,

                                                                             r



      ~ ~~             1.     tam t4~~ p~:~~,~atti vrlai~z i~.~ntec .. C1.S.Privat
        ~}                                                                         e: Vaults, ~:~~c. {'~f~JSPV°`} saf t~
              '~:~~c . , ~       ~ ~~~ ~:: 7i?~1 ~ '~~ti 7 ~U`
           ~~                                                                 , 9~i~~ ~     (~l~ '~~ f~ .~31Y<<,q ~~'F~.tl .
          '? (i.i1l~. C~Iif~ i-~~i.~ ~.0 ~ t'

                      ~.        l ;~utf~c~rizc attr~rat~ys F3rian Si1Ei~;r and Ja~:f:k
                                                                                             L'v. I..c7at~c to r~~~ec~;itt rTt= ire
      ~Mi3
              ~~}    ~k~#i'srt ' ~ i.;•c ..:r :ny ~~rc~~~rt,' frc~rrt the ~uvcrnrren
                                                                                         t Fc~i!{->win~'~. it:ti .~ci~zt~r~; ofnay bc~x
           ~ tic tttie~n `4~'~,r~h '„ ~6,'?0? .          t T ~I~o autharixe theta to represent me ;n nay rr:c~tic
     i l!                                                                                                                        ~n C'c~r
              ~'t'turn aCproperty tl~~t i~ he ns;, filed in t:a~s Flo.
     1t '                                                                         ?1-t`fL-00J0(~, ira the l:lniie~l'~s~:tc~~
              Uistnc~ Cc~un fnr the C~ntrif CJis~r ct of Califo
      t ~ li                                                                  ~-n <<. t !'urttier autht~rize the(}.~.
              ~c~~ ernnlcrat (tt~c: "~uv~ct~nrnei~t"}, io return my }~rc~pe                           ~1

     13                                                                               rty, i1S 1TL~~l'.0 ~G1{}~4 ~ to any
              ~~~~ ~cr ti fir ;,.~ Silh+:r ~r~d'or J~tc~}~ 1~'. 1,~r~tz.
     t:
                         3.        1 ~:laiit2 an a~vTt~rshi~ t~~td posst~sc~ry mtrest in the
           '~                                                                                           cont~~ts of Bc3x 7720,
              r~~liicl=~ ec~ritt~~3c,t! ~a S'?„ ~ t)0 in C.J.S. Currenc~,~ (ttsr: `"~uhj
                                                                                         cct ~~'rc~~~Ert~%'}. t~~.in~ d~;pr;c'tc3
     a ~ ,:
              of acec:s.~ anc! t~sc elf the.. Suhjec:t (~ro~erty h is msultee~
                                                                                         in a great L~ardtiii}~ f~jr rr~~ a,r~~l I
       7'
              n~e~l il~c property b~cl~ lt~r my ust, enjaym~:nt, an~ifinancia
       K ,'I                                                                                   l stout ty a~ {~~rt ~f'ni~ iit4
             H IV{llt 5.
    )'}
                      4.       ~t f~c ~ttbjr~ct f'rt~~c:rty it~rt~cd ire tt~i~ deciar~ticsn i~ inciuc~cc!
    ?() ,                                                                                                          in thc:`"Sttt~ject
             ~r~3p~r1}" ~ x.`~t~cl i~t rs~~y' E~~x~~iir~~,; rnntic~~~ fz3r rc~urn pit f~r~~~+~~rtS tt~~~~t'i
                                                                                                             s lilcJ ~~i[f~_ ta~}itr
             t'~i1'V iem.~tit~ in C`.isu ~r~.'1 -Celt-(111141(1.
                      S        1 pc,5sts5 .ke.y~ tc~ f3c~x 37?0 u~d would )ik4 t~, ~~r-~st•r~r.[t~~m. ~l~r•nu
                                                                                                              gl~ nt},
   '
   " ,a~ts~r~nt~=~ t~:,~3~•~~v~~ I ern ihe~ tr~.i~ i~~~i; ~7i ti.t~t cox ll?ti.
                                                                                t ai~;aa ~t~sses~ ~~l~~t~i~~~rapl~~; i~f m~
    ~1
             keya anct ~nw witlir~r le. ,1tur~ 11t~;ni vt`it#i khe ~e~w~ert~~ttLttt llu:t~tt~;l~
                                                                                                 to}~ atturncys.
   ?j 1
                    (].        } ;1131   ;tiiil n~.> t~~ sti(?rn~t i~lh~ r' L.~. detrt+e t~~ ~rc74~~ ~tt~' c~tt~t~t'rsE~i~
                                                                                                                             ti►'l;o
   .~3
   .
             77'0, l nr tx:~~~rip)c, 1 <~li~ ~h~~ t~~ ~clrt~trf~ tic= sire ~~J~ i~« l,~►.ti aitd its
                                                                                                     it~r;~tia7rt w°iti?irt il~~
                                 —         - __
    _~u
              ils~I.tktil~~i~t~ ,1 rivottr ~l~ ti tnunti,~~~iu !i H~         .. ~,
              [>I !'Hfll'1~fill`
                                                                                                                      ,.
                                                                                                                  r; [ 4
                                                                                ~1~..:.:. «~~ . It:~t j          r
                                                                                                                 :
                                                                                                                 E
                                                                                                ...~.~~IG.       li
                                                                                                                      ~:
                             ,+~{~    r                                4..,~
                        ~-   % t/    F ~~
                                                                       A
                                      I ll t:~!)-`) `   ~Ji'li',       s.tl ' ~~ {~ 3 ;l i lj     ~r         ~   ~
                 `, ,                                                    .                                            ~J
                                            ',                             -
                                                                   r       r         r ~,               a
                                                                                                                 , 3
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 24 of 60 Page ID #:723
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 25 of 60 Page ID #:724




         1 ',
                                                                      ~ECLAR~1►'~I~~t
      2,
                                                                 L~~t' ll.l~A.1E~E FC~.~Iti'C+DT
      31
      4
            ~~                       Iarr~ ~a:~ person whc~ rented a U:.~a. Private V~u~ts, Inc. (<`U~PV°') s~afet~
      ~ ~~ d~pc~sit bo~..izuxnber I30 ("Bc~x 13Q") located at.913~ West Olympic Blvd., Beverly
      6
         E Hi11s, California, 94?12.
      ~ ~Iy~        ~
                    L.    Iauthorize attomevs Brian Silber ~.nd J~cek W. Lentz to re~res:,nt me ire
      ~ ~~                                      r
        ~~ my e#~or~ to zecflver my pr+~pei-ty fi'ox~i the ~;ouernment fal~aw~in~ its seizuu~e +~f m ~ ~~ax
     ,~ ,
             bztw~en'_vIarch 22 — ?6, 20 1.I aYso authorise them to represent m~ in my a;Za±ion car
    10 ~
             return of ~rc~pertv thax is ~eir~g filed i~z Case Na. 21-~R-OC?l ~6, in the United States
    I1
             district court fi3r the ~;entrai District of California. If u-t~.~r ~uthori~w the t .S.
    1_7
        t guv~r~znent (the ``~,avernrnent"), to return my property, as .noted bela~~. t~~ my,
    13
             ation~eys ~ri~n ~il~~r a2~dJor Jack ~'v'. Lentz.
    i~ ~
                  3.     ILlaim an ow~ners:,ip an~3 possessory ir►ter~st in the c;antents ~f ~3c~x 1~0,
    I5j
        i w~l~ ch contain~~ ~ 53, 40.00 ire U.S.. currency (the "Subject Prap~rty~"~. Beim
    I6!
                                                                                                   F,
           de~rivExi of ~ccess~and use of the S~zbje~r. Prt~erty has r~stalted in ~, ~.~-eat harcisnip f~~r
    17 }~
           me a~c~Ineed the property b~~k for m}~ use, enjoyment, and finaizcial security a~ ~3art
    18 `1
           of any life sa~~ings.
    19~
                  ~.     The Subject Property named in this dec~ar~tion is ir~clud~d in the "Su~j~ct
    2(} ~~
        ~I Property" named icy zny pending rnoti.~n fcir return cif property ghat is filed ~vtth other
    21 is
    ~2 ~~ U~~F1~ ~~riants in G~ase ~c~. ?i-~~-~0lOCr.
    73 ~~                 5.        1 possess keys tc~ I3c~x 13U and would Iike to present ti~ern, t~arou~h my
          I~ at~orneys, to prove ~ am the foie tenant of Bc~x 1.30. Ia1~Q posses phc~tograpils o~`i~r~•.
    ~~ ~ keys aa~d am will.ir~~ to share them with the ~;overnm~nt thrc~lagh my attame~s.
    25
       ~       6.    Iam ~villin~ to su~~nit other eviderr~e to prove my c~wYa+ersl~~~ ci`F3oti 1.i0.
    zs
                 F~~~~,I                      a       ~ i~ ~: ~ ~e                     ~' ~n~ boy. ~-cd its ~cfeati~ «-~;~:~                        ~d~{
   ~~ ~ t1SP~,' facility.
   ?g
        ____ ____.~..._.._~ r..._v                       ~_                ..._. _..          .. ~....._...w. ~...   _ _..~_. .__..~ _ ..._._.   __....._.
                 ll€CI.AKaT►ri!i 1^e 6'tlPPC9l~TOl'' ~ S11T10.    it$TC R.1'            -~-
                 ~}' PkttlP}'K'['1'
     Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 26 of 60 Page ID #:725
                        1~
                                                                                                                                                  r
                       ~j
                        f                                                                                                                     ,
                       ;,

                    ~~
                  2 ~


                       ~~                                                                                                                     I

                                                                                                                                              i
              3 ~~
                                                                    QATH P~;TRSUA.NT ?'Q ~8 X.i.~~C. ~17~6
             4 .',

             ~ ~                        I d~lar~ under per~alry ~fperjury that the foregoing
             G                                                                                         is true and correct.
             ~ { Executed ~n August 9,?021 in ~~. _.,~..~✓~~_~.~..~
                                                            ~ .~_~,_m_
                                                                    ~=~'~w
                                                                        ~~'t
                                                                           ~..

             8i
             ~                                         ~                       ~ ~.
          ~o~~                         ~3ra e Fu~tmb~
                                                                                                                                         `~
                                      '1"ejxant Boa 130
          I1                                                                                                                             ~
          ~y
                   1
                   i
         1.3 i~{
         r~ t
         IS !
         16
                                                                                                                                     ;i
         t~
         18
                                                                                                                                     ~
         1~ ~
        70                                                                                                                           ~

        21
        za
        23
        2~ ~,
        zs ~!
      '   ~
      1.~ !~__
__                                                                                                                     _   ---
         7


             i              L..iLi2fi'fS()`~ f\ 5t'P~*C1R1't3} 1F(iC~()'~ F'~CJiNl3~ET'[:it'~i   _2_
             r              OF PROPER]1'

             ,~
                                                                                                                                 f
         Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 27 of 60 Page ID #:726



     j                     ►i
                      f '


                           ~~                                                          1~~1 1M1'11I ((l~lall4C~~:1~


                                              1.         } i►rr tl~c per ~~~t ~rl~o rinttd z l `.!~, 1'ri~~ttc; Vrjtilis, lnc.. ~..j_S['~`"} sateiti~
                   y ~ ci~i~c,:~il h~f~ ~~itnthcr (..T#t~x ~t09" ► l ~~'~rtcc! a1 ~~ i ~? ~'t c'st E)1~'ti3~7ic E31~ tl., Rti~-i:cC~ f 11115,
                   c~
                       C'~tlii~7rt~i~~, ~)(~~ 1 ~~'.
                                 ~.        [ <ittrliarir~ lt~c>rt~~;~~s 13r~az~ tiilher ~inti J~c~i~ ~~ . I t~~tt iv ~,•e~~r~5~tit ~~r~~ i»
                   h  ,
                      1~ n~~ et-fori, it> rtr~~~~~r nl;~-` ~pr~~~1c;~~t~~ I~r~~~r~ tli~::~'«vei~nrrt~'r~t tE~liotiaix~rF ~« sc~i~~~rG {ri~i7~r ~i~r~
                   ~y f                                                _
                                    ~tt~1t'til ~1'~c~i't}1 ~~            ~~?, ~ry~)~ ~ . I ;,X~SO ~lUl~ll}!']tf: t~1r:111 ~() 1"~~~5:~t~llt 111~L Iil ~"1~ fi1~1t.~C1ii       ~i-

                                    ~~~tE~1~7~t ni'pr~~~peri~~ r~h~~t is being tilr~cl iil t'as~ h~. '_'1-~:'i~1-0~1Ut~. i~~3 tlic L:`r~'~G~! ~i~~~T
               ~~

                                    '.;0~'~t`1111'~~I11 ~f~1C `~~,C~~ Ct1711E`I1j"~). TO 1'ti.ttit'T1 tTl~" ~}Pq~3c'CIS'. ~I t7t5ti:t~ ~~:~~t~1ti_ ,~'~ ~t;
               I .3
                                 atti~rlt~ys Briast S~ilbcr ~rir#,'c}r JZcL1: 1,1~. C.~aatt,
               i -3
                                             ~.         Irlait~~ a.it ~3~~r~~r~lrip a3ic~ p~rs~ss~~~`~ irtt~rz~t ir; tl~c c°t~nt4rr; ~~;' l3~,
               14
                                 ~~Piirl~ c«t~~ii~ict~'~7~.b0(1 in l'.~: C'tirrl:t~ct ;~ntf ~~Lr~4~atai it~yo~i                          u~~tz ~~ti,jvr~1lr;. ° ~
               ~~               .~S~~tl-►jctiC ~!'~,~~pert~ „~, f:~~iatE. t~~~~rir~c~cl c~f~~~cccti~s ~t7t{ ia~~ t)t t}~~~ ~ttk>j«:~ l~'~~'c,~,.,~tr 1~
                                re5ult~d its a ~r~at 17~~'Els.l~.ip ter at7~ t~3cl t ztc~d il~.~ ~~r~~~~crt_. fr~~.k iot` n~~ ct,~ : ~~~ ~,.
               ~4
                          ~ and. tir~~~icial sccurit} as ~~a~t cst'rri}'lit yri~-iris;.
              l ~3
              ,~~                            -l.        "1}te `iul jt~ct ~'rc~~~~-ty tt~ii~z4c1 €rt tl~i~ ci~~l~~r.jt.i r~~ 1 it~~l~tc1«{ ~~t the "5! ~i~k7
                                ~l'C)[7l'~I`~~'~~r Il'e~lll(;~ 11111#.~~ }~l`IlCilfl~ IIIC)~li)T~l fOC 1'C(l!7'll 01' ~ti1'{1~}t'1"~~ T~1.1T lz: jllL{~ \1 :l~j 1k~Ji41'
              7I
{                               ~                  ..                _                      . .,
~~


                °                           5.          7 ~~~~sc,~ l ~;~ s ls~ 13<7~, f~t)~) ttt~cd ~~~~~~ttl~l ~li~.:~ lf~ ~~i~~:~4rit rl~~itt, t1~r17~iti~►i ~it~
              ~:, ~~
                                1lICt)17~1'):i, [,t) ~'YI"C31~'~' ~ i71t1 i~ti; tJ'tlt: l.~'llalltl t)~~.~~0\ ~i~)~1. ~ ~l~titl ~ll}~~C."~ti ~?~'111I.(l~l"~1~~~14 ll~ iltl
              ~r E
s
                                ~~.:~'S K111C~.:ltll t~'1~~1~l14.'~ fiC~ 5~~~~Ci: l~ltllt 4~'i~~T f~Il ~'i~~'CCIlIIICiIt l~€CO~1+.,'}1 illy :t~it)1'l1Cl S,
              ~~
                                            ~1.         ~ c1711 ~1Fi~E111~? tG S11,~')1111t i)l~1CT L1il~t'[1~~; ~~rl ~llti)S C .11V' (1t1ll4:I'~~1i~7 t71 fileV ` ,;~`~`.
              ~b
         -                _~ i~-s4:~i1i1]}~~:
                                            ;~ i}l~] t~~3~~ 4(> lE~i'i~l+4.~ ~~+~ ~i~c~ c)}` tfifi~ ~h►i ~jtit~ i~'~ tctc~Tficlit trtt{~I:1T ti1~ ~s-"-rT1~
              ~~
                           l~f~.~,
                                     j~111~1L1~ .
              ~~

                                 n~-~~.ui~ t~~r1~~,t ~~►~rr~i~~r7•~tt.ii~~>~r~yHxl itit~
                                 UF 1'ROPt A7 Y
                                                                                                         -I-

                     ~k
        Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 28 of 60 Page ID #:727




                                                                     ()1,~1"II ['C._ l2~1 ~ti7"'i't} 2~i l .~,C .~17~f►


                                     i          ,     ;i.«           n:~~~-, _ ° t f'1 ~ll.'T `'~:I', , f`l'11
                                                                                                               .}ll' ~~"}T't"."(~1lifr (5 ;1~I71' :.Il€~ Cr(1(Ci.:~Cf,




                                                ~ ~ ~(i_ .       '
                                                  y        ~.




                                                                                ~.     ~                       _.                        ..
                  f fI    I ,( '~E . i      t         ,I        14 'ifa~:._
. ,.~                    1'1 ' ,1 , : , r
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 29 of 60 Page ID #:728




         1
                                                                                DECLARATION
        2
                                          BY ETHAN GROSZ,LUBA ALEXANDER AND HANIA
        3
                                                                                ALEXANDER
        4
                               1.          We are the persons who rented a U.S. Private Vaults, Inc.("USPV")
        5`
                   safety deposit box number 5212 {"Box 5212")located at 9182 West Olympic Blvd.,
      6
                  Beverly Hills, California, 90212.
      7
                              2.          We authorize attorneys Brian Silber and Jacek W Lentz to represent us in
     8~
                  our efforts to recover our property from the government following its seizure of our
     9
                  box between March 22 — 26, 2021. We also authorize them to represent us in our
    10       3
                  motion for return of property that is being filed in Case No. 21-CR-00106, in the
    11
                  United States District Court for the Central District of California. We further authoriz
    12 i
                                                                                                                           e
                  the U.S. government (the "government"), to return our property, as noted below, to our
    13
                  attorneys Brian Silber and/or Jacek W. Lentz.
    14
                             3.           We claim an ownership and possessory interest in the contents of Box
    15
                 5212, which contained $166,246.00 in U.S. Currency (the "Subject Property"). Being
   16
                 deprived of access and use of the Subject Property has resulted in a great hardship for
   17
                 us and we need the property back for our use, enjoyment, and financial security as part
   18
                 of our life savings.
   19
                            4.           The Subject Property named in this declaration is included in the "Subject
   20
                 Property" named in our pending motion for return of property that is filed with other
   21
                 USPV tenants in Case No. 21-CR-00106.
   2z
                            5.           We possess keys to Box 5212 and would like to present them, through our
   23
                 attorneys, to prove we are the true tenant of Box 5212. We also possess photographs
   24
                 ofthe keys and are willing to share them with the government through our attorneys.
   25 3~
                            6.          We are willing to submit other evidence to prove our ownership of Box
   z6
                 52 2.-~~                      p~~v~ a}'e amble to identify the stye crf v~r-boxes-it~~acation within._.
   27
                 the overall USPV facility.
   28
                 —,_._.—__..__....__..__ ~_._T........_ _.~,. _ _ _......~ ~_
                  DECLARATION IN SUPPORTOF MOTfUN FOR
                  OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 30 of 60 Page ID #:729




         i
                                        OATH P~JRSUANT TO 28 U.S.C.~1746
        2

        3
                     We declare under penalty of perjury that the foregoing is true and correct.
     4
             Executed on August 9,2021 in Phoenix, Arizona.
     5

     6

     7

     8               ,than Gros
                    Tenant Box 521Z
     9

    10

    11

    12              Luba Alexander
                    Tenant Box 5212
    13

    14

   15

    16              H•, iia Alexandel
                    Te .ant Box 5212
   17

    18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
             DECLARATION IN SUPPORT OF MOTION FOR 12E1'UItN   _2_
             OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 31 of 60 Page ID #:730




        i
                                                        pECLARATION
      2
                                               BY CAMERON JERNIGAN
     3 '

     4
                     1.      I am the person who rented a U.S. Private Vaults, Inc.("USPV")safety
     5
     6 ~ deposit box number 7619("Box 7619")located at 9182 West Olympic Blvd., Beverly
              Hills, California, 90212.
     7'
                     2.      I authorize attorneys Brian Silber and Jacek W. Lentz to represent me in
     8i
              my effort to recover my property from the government following its seizure of my box
     9
              between March 22 — 26, 2021. I also authorize them to represent me in my motion for
    10
              return of property that is being filed in Case No. 21-CR-00106,in the United States
    11
             District Court for the Central District of California. I further authorize the U.S.
    12=
              government(the "government"), to return my properly, as noted below, to my
    13
             attorneys Brian Silber and/or Jacek W. Lentz.
    14 '
                     3.     I claim an ownership and possessory interest in the contents of Box 7619,
    15
             which contained.$ 18,000 in U.S. Currency (the "Subject Property"). Being deprived
    16
             of access and use ofthe Subject Property has resulted in a great hardship for me and 1
    17
             need the property back for my use, enjoyment, and financial security as part of my life
    18
             savings.
    Z9 '
                    4.      The Subject Property named in this declaration is included in the "Subject
   20
             Property" named in my pending motion for return of property that is filed with other
   21
             USPV tenants in Case No. 21-CR-00106.
   22
                    5.      I possess keys to Box 7619 and would like to present them, through my
   23
             attorneys, to prove I am the true tenant of Box 7619. I also possess photographs of my
   24
             keys and am willing to share them with the government through my attorneys.
   25
                    6.      I am willing to submit other evidence to prove my ownership of Box
   26
             ~~~--~a~ erx~~ple, I a~ able ~e identt€~ tie size of~y box ~d its locatian withinthe
   27
             overall USPV facility.
   28
         I           _     _ ._                    _.   _..
              DECLARATION IN SUPPORT OT MOT]ON FOR RETURN ._   _1
              OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 32 of 60 Page ID #:731




        1

        2

        3
                                           QATH PURSUANT TO 28 U.S.C. ~17,4h
     4~

     5
                   T declare under penalty of perjury that the foregoing is true and correct.
     6~
            Executed on August 9, 2021 in Los Angeles, California.
     7'

     8

     9
                           .-    _._ -,~
    10             Cameron Jernigan
                   Tenant Box 7619
    11

    12

    13

    14'

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25 ,

   26

   27

   28
            DF,CLARATION IN SUPPORT OF MOTTON FOR RETURN   _2_
            OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 33 of 60 Page ID #:732




                                                      DECLARATION
      2
                                                   BY IULIIA KOLI3INA
      3!
      4 f`
        ~         1.    1 am the person whu rented a U.S. Private Vaults, Inc.("USPV")safety
      5
        ?', deposit box number ?512("Box 2512")located. at 918? West Olympic Blvd.; Beverly
      G
             Hi11s, California, 90212.
      7
                       2.       I authorize attorneys Brian Silber and Jacek W. Lentz to represent me in
      8;
             my effort to recover my property from the government fol}owing its seizure of my box
      9 ?~
             between March 22 — 26, 2021. i also authorize them to represent me in my motion for
     10
             return of pr~}~erty that is being filed in Case Nn. 21-CR-OOl Of, in the lJnitecl States
     I1
             District Court for the Central District of California. I further authorize the U.S.,
     12 j
             government (the "government"), to return my property, as .noted below, to my
     13
             attorneys Brian Silber and/or Jacek W.Lentz.
     14
                      3.        I claim an ownership and possessory interest in the contents of Box 25'12,
    ]5
               which contained $ 50,100.00 in U.S. Currency (the `'Subject Property"). Being
     16'
            ;' deprived of access and use of the Subject Pro~~erty has resulted in a great hardship for
     17
         "' ' me and I need the property back for my use, enjoyment, and financial security as part
      8 '"
               of my life savings.
     19 I
                       4.      The Subject Property named. in this declaration is included in the "Subject
    20
               Property" named in my pending motion for return of properly that is filed with other
    21
               USPV tenants in Case No. 21-CR-00106,
    2z j
        },             5.     I possess keys to Box 2512 and would like to present them, through my
    23 "%
               attorneys, to prove I am the true tenarrt of Box 2512. I also possess photographs of my
    24
               keys and am willing to share them with the government through my attorneys.
    25 3;
                       6.     I am willing to submit other evidence to prove my ownership of Box
    ?~
               25]2. For example, I am able to identify the size of my box and its location within the
    2T
               overall USPV facility.
    28
                 _._ _. _
                nf<i.~u~7~o~i:v:5ii>r~okroruo~i io~r<~r.k~rca~ _►.-
             c)F rtaoi>rrrr'~
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 34 of 60 Page ID #:733




          1~
         2,

         3
                                                         UA'1'H PURSUANT TQ ~S U.S.C. I746
        4

         5'
                                 I declare under penalty of perjury that the foregoing is true and correct.
        6
                        Executed on August 9, 2021 in Los Angeles, California.
        7 ,.

        8

        9
                    i                  ~ ~
      10 ~ ~                     Iuliia Kolbi~'~a ~~
                                 Tenant Box 2512

      12

     13 'I
        II
     ]4 'i

      1 5 ', '

     16
               I=
     i ~ ~',
     ~s
     » ~
     Zo ~~
    z~
    z2 ~ '
    23 ~

    24 l

    25
           i
    26 ~
                               -__

    28
                        DECL,~R.a11O~ I~ b[.PPOR'f Ol°.)10"t`Iu~ rOli RL: ~ i1t~   Z
            d           t)1- Pl2QPER~1'
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 35 of 60 Page ID #:734




       ~ I                                                        IIFCI..~f2t~"'t'1~?:ti
       ~i
                                                                  ~Y' A'4'1 1~Rr~i~;~I
       3

                           1,       I rim tli~ p~r~on ~'h~>>~~:nt~il t~.~. Privat: Vaults. inc,('`LiST'V") saEc;ty
       51
                 cicp~sit.U~~x nurnl~c;r ~(l05 ("~3t~~ 800")lac~tcd at 9]£~2 ~~'~st (~ly~~xi~ie Eilvd., ~3~t~erly,
       ti ',
                 Hills, C'alifc~rnia, 9021`?., in the Cenu~~l U~trict ofC'~~l.ifarnia.
       7
                          2.        T authn~`ize; attorneys Bri~1 Silber and Jacek Vv. ~.ent~ to represent m~ in
       A
                 my r.Ff~rt tc, re;cover ~~zy~ ~,i-o~e~ty fcc~yn the gc~vez'nmcnt C~llt~wing its seizure cif my hox
       ~ II b~twcen 'l4'~irch ?2 -~ 2b,20"l. I alsi~ authnrire them to re~r~~rnt awe in niy motion fc~r
      1U 1
             reiurn ~~f'pTap~rty 11iat js 1~ciii~ ~tteci iii Case Flo. ?t-~.IZ-O~ll{lG, its tlz~ Lrnited dates
      71
          ~; t3istrict C~uri for the Central I)istricc of California. I further authuri.ce t~~e U.S:
      12
             gov~rl~inc~~t (the ..~uti•~ttimnt"j, to r~c~irn my ~r~pert4•, as uc~tcci tieluw, to ~1y
      ~ 3 ? ~~tto ~nev~ l~ri~n Silber ~~ic~!or Jacek ~~v`. Lentz.
      1 ~1 ,
                     3.      I el~:iiat an a~,~nership ailci ~~ssessat~ inicresl in the eo~itents of Bax $0()~,
      1S
             wvl~ cl~ r-c~n4ain~ci Sl~?r,~U~ in. U.~, Currency (thy "St~t~j-pct Pro}~~r~y"). Beim deprived
      1 cs
           ~ off' access end use of'the. Su~iiect I'r~pert~• }~.as resulted in a.gre~t h~rc~:yhip fir nie ~nci l
      l7
             nec~l the prU~c~-ty beck fc~r my use, ~~joyment,~nel tlnancial security ~s dart of my li(c
             1, savings.
      ~~ ~
      20
             ~            4.       The Sul~jrct P~•,~p~;rty~ Warner{ in this. t eclarafivn i~ incl~tdecl in i'l~e ''Subject
                 1'roperty" i~an~e~ in n~v peuclia~~; motion for return ofprvperty that i~ flc~i with other
     21
         ;~ USPV tenants in (;a,~e h'~. ?1-C'R-U{?10~i.
      ~z ~.
      ~~ ~~     5.     I ~sti~~~ l ey to }3~x BUGS and ~~ou1d iik~; tci.pres~nt th,~rn, thro~a:~~l 11YV
         attc~rn~y~, to prove I any t-kl~ true; tenant ofF ox 8005.. I al~t~ ~c~s5css pliotc~~,~t•a7~hs of my
   ,~
   '~ a~ keys and am twilling t~ s3~~re ~hen7 v~>ith the government thxo~x;h my att~rnzys, t ant
                 alsU ablz tc~ identify the size of Y~1~ bcx end its i~e~tic~ri witlaY~i tl~~ o~~~ca~l.t USP4'
     ~~ ~` facility.
    '~7                                                                                          __                   _       __
     ?8
                 `._____                _... ----.                          _ _~_____~r_..               .__......_       _~ ._._ ....
                  ~E(:1..1R1'i itlti 1~ Cl i'PURT OF)i()Tft1~ PUA k6Tl'R\   - j-
                  UF+kROFhfi`L`1
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 36 of 60 Page ID #:735




                        i
          ~ ik
                    ~'                                     0.~.'CN PLT~t5U~1T'1`C? 28 I.'.S~.C. ~17~6

        3 ,<
                                  I ~eclate ~ti7d~~r penalty ofperjury lhat tl~e tc~r~~ai~7g is tru.~ end eo~rcct.
        a
                            T;xccuted can ~u~~tsr.            ~~               , ?U21 in I.css nngel~s, ~C"~lifornia.

        6                                      .~,~~.
        ~I                                 ~'
        $ li,                    ~~~i Krai~rn
                                 'f4n<3i1t of LrSP~' l3c~x ~U05
        ~i
      ~o a         4>


      J l ~{
      ~ ~ ..


      1.3

     1~# ~`
         rt
     I.~

      I Ci

     17

     l~
     lg If
         I
     2c~ ';
         ~~

   '
     ~<
    ~ (~,

     33 ;
             i4
     ^4
             ',~
     ~S

     2b '

    '
    ~7
     ~g ''
                                                                      ~.._,_       ~W____ .._.~
                   il7F.C1.,Sit 1TIt).\ T~ SGP7'UKTI)I '41(l1'[t)\ 1'4/ft it~'11'R'a1             .~_~_w___ ~ ~~   ._. ..___.   ....__._._..~,~
                                                                                          -~-
                 i  Ol'TRUPP.R7'.Y



             1
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 37 of 60 Page ID #:736




        1
                                                   DECLARATION
      2
                                                 BY JORDAN LAMS
      3

      4
                    1,     I am the person who rented U.S. Private Vaults, Inc.("USPV")safety
      5
            deposit box number 7802("Box 7802") and box 7913("Box 7913") located at 9182
      6
            West Olympic Blvd., Beverly Hills, California, 90212, in the Central District of
      7
            California.
      8
                   2.      I authorize attorneys Brian Silber and Jacek W. Lentz to represent me in
     9.
            my effort to recover my property from the government following its seizure of my box
    10~
            between March 22 — 2fi, 2021. I also authorize them to represent me in my motion for
    11
            return of property that is being filed in Case No. 21-CR-00106, in the United States
    t2
            District Court for the Central District of California. I further authorize the U.S.
    13
            government(the "government"), to return my property, as noted below, to my
    14
            attorneys Brian Silber andlor Jacek W. Lentz.
    15
                   3.     I claim an ownership and possessory interest in the contents of Box 7802,
    I6'
            which contained $100,100 in U.S. Currency and Box 7913 which contained $69,950 in
    17
            U.S. Currency (collective the "Subject Property"). Being deprived of access and use
    18
            of the Subject Property has resulted in a great hardship for me and I need the property
    19 '.
            back for my use, enjoyment, and financial security as part of my life savings.
   20
                   4.     The Subject Property named in this declaration is included in the "Subject
   21
            Property" named in my pending motion for return of property that is filed with other
   z2
            USPV tenants in Case No. 21-CR-00106.
   23
                   5.     I possess keys to Box 7802 and Box 7913 and would like to present them,
   24
            through my attorneys, to prove I am the true tenant of Box 7802 and Box 7913. I also
   25
            possess photographs of my keys and am willing to share them with the government
   26
            t~aug~ any ~tc~       ~,~»,„~c„.,~~~ ~ ide~~fy the sire of try bo-~ ~d ts~aea#~n
   27
            within the overall USPV facility.
   28
             DECLARATION IN SUPPORT OF MOTION FOR RETURN   _ j_
             OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 38 of 60 Page ID #:737




         1

         2
                                      0►ATH ~'URSI'A'~tT TO 2$ U.5.C. ~174b
         3
         4
                  Ideclare under penalt}~ of perjury that the foregoing is true anc~ correct.
         S
             Executed an August ___ ~ ~ , 2021 in Las Angels, California,
      6

      7
      8

      9             Jorda , ~ s
                    Tenant of USPV Box 780?
                    and Bax 7913


    12

    13

    14
    15

    r fi
    ~~
    i s ~I
    19 j
   Zo
   21
   zz
   23

   2~
   25 'I
   ~6

   27
   2~?
             DECLARATION IN SUPPORT OF MOTION FOR RETURN   _Z_
             OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 39 of 60 Page ID #:738



                    E'
                                                                    UECLAR,ATION
                 z'
                                                                 BY ML+TU MA,~T'AN
                 3
                 4I
                   ~             I.     lam the person. who rented U.S. Private Vaults, inc.("USPV")safety
                 9
                         deposit box number 2004("dox 2{)U4") Icxcated at 9162 West C)lympic Blvd., Aeuerly
                 6
                         ({ills, California, 9U2i2,in the Central District ofCnlifomia.
                 ~ I            2.     I authorize attorneys F3rian Silber and Jacek W. Lentz to repneaent me in
                 8'
                         nay effort co recovor my property from the government Fallowing its seizure of my bax
                 9 l~    between Mareh 22 — ~6, x.021,1 also authovi~e them to represent me in my motion for
                                                                                                                   ~
                f0
                         renarn cif property that is using filed in Case iVo. 21-CR-06146,in Ehe United 5cates
                11 I
                         District Court for the Central Dimict of California. I furCher authorize the U.S,
                t2
                         govetmment (Ihe "guvemmenP'), to return niy property, as ncated bcluw, w m}~
               1
               :
                         attorneys Brian Silber andl'or Jacek W. Lentz,                                            j
                is
                             3.    I claim an ownership and possessory interest in the contents oi'Box 2004.
                t 5 j=
                    {, which eUntained 71 pieces of.jewelry ~u~d 75 uzie-ounce gold bars (the "Subject
                ~ G `~ Pra~eriy").1'he notice of seizure seat to me by the gvvernmenf incorrectly lisicd 65
                17
                       one-ounce gold bars, in truth 1 had 75. Ae.in~ deprived of'nccess and use of the Subject
               18 i' Property has res4lt~d in a great hardship fior me c~nd 1 need the property back for my
                19
                      use, enjgyment. and financial security as fan ofmy life savings.I especially need my
               ,p ;,
                   ii anYiyue lndi:~n jewelry beak because it has great sentimental value tome,
               ~~ j
                            4.     The Subject 1'roprrty named in this declaration is included in the "Subject
               2? I Property" slimed in my pegding motion for rewm of property that is filed with cTther
               ,;
                       [!51'V tenants in Case Nn. 2l-CR-00106.
               ~q
                             3.     1 possess keys to 13ox 2004 and would like to present them, through my
                5'
                  II attorneys,[o prove 1 am the true cenanc of Box 20Q4. I also possess photographs of my
               26 i
                     ~ keys end wn willing W share iheni with fhe govem[nent through my attorneys. I am
               ,~ ',

               28
                           ...                           _
                         UiX~L1N1fIfkGl:~Sl PPl3Ni'OF NU7toN FUx R1~R:A~'   .~_
                         UFYROPF R'f\
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 40 of 60 Page ID #:739



                    I ~

                               also able la identify the siu of my box and its location within the overall USFY
                    3
                               facility.
                    4'

                  5!
                                                      OATH PURSUANT TO 28 U,5.C~,y*"174b
                    a

                                      1 declare under penalty of perjury that the foregoing is true and correct.
                    a
                               Executed on August~U~ _, 2021 in Los Angeles, Califbmia.
                    9
                 10
                          d
                 11
                 t2                   Metu Mannan
                                      Tenant of USPV Box 2004
                 13
                 14
                IS
                 16
                17
                18
                14
                20
               21


               23
               ~q

               zs i
               ?6
               27 ',
               ~g
                              R1TlQ*fL\S
                               IIi~U     l'PPOfFTQF
                                               071IX~~F
                                                    51  ON i;tt ~~R.~'
                              or ~rloriu rr                              =2.
    Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 41 of 60 Page ID #:740




                                                                ~ kY t::YMI~~~AI~E) i1~~A~i2[) [.SIN

              }.
                                  1.       1 ~~~~ t~3e ~~c~rs~n ~~f~c~ ren~~.ci a ~ i.5; t'i~iv=jt~: Va~~lts, 1►7c. (t`U~~'V") safety
                     dercytiit bvx ~iumk~er ~C~U (`~Ii~x 3hf}(1"~ fiac~.tc;c~ at ~ 1. ~2 Wtst Olympic ~3Jvct.,
                                                                                                               ~3~;vc~ly
              G
                     hills, C'alif'ornia; ~(~~!?;
                          2.       1 d~.rthctir•i~~. attc~~~ney~ 13t iati '4il~ex- ~ncl JactE~ VV. 1 c'r~~r tt~ rc.prc,~i.~nL rrtc in
                 ~~
              c3 i, my e~'~r~ tc~ ~~c~;t~v+~r n~~ pra~~e~ty 1t~o~n the ~c)v~Pr~~1~GIt! I<}I~t~win~ iC:~ sc1};t~~v
                                                                                                                          of my                  ~oX
                     b~iween Ul~rch ~2        2b, 24~ ~ . I Elsa ~~tl~rarir~ th~iri tc> r ~~°t sent .~r~e in my ~nc~tian tc~r
         t E) ~F
                  ;~ rett~~•~~ ~f ~r~pe~cy that i~ (7~,:in~ ~ l~:c~ i~~ ~:a~c ~c~; 21-C'R-t3tli06, in the (.lrtite;d
         iR
                                                                                                                     S~.itNs
                    I)istrici C'c3~irt ~c~r the C'cntral t~i5trct ~ft`alitort~ia.I furttice ~xrCharire thc; E '..~.
         JL

                    ~~ve `nrner~t (ila~; `'~;~v4iaim~ nt"'), tc+ rettiz•n nay ~rc~~Lriy, as ~twt~ci hr:lc~w, ~Kl t71~
         ~ .~
                    ~ttc~rzlGys E3ri~~n Sif~e~~ ~rrci~'or Jack '~N.1.er1t~.
          r}
                                ~.
                                 I Maim an ownet•shiJ~ ~.~yd ~tj~.~c;stiory intcr~st in the cc~nterats of`F~ux 3+ 04,
       '(5 i
        t~          which cc~nt~t~1et~ $ 377,K5~?.+D~ in tJ.~,. +C;~trrv~nc~ (thy "SZibj~ct I'rc~ rty"). F3ein
                    deprrv~c~ c~('~~cce:~s ~ta~ct use. s~f the Su~i~}ect ~'ro~aerly his resuii.c~i 'i~ a ~;rs;at h~r~lKhip fir
        17
                    m~ ~~~~d i n~cd the property lx~ck fnr• ~n~ usc, C'T1~tl~t7'tGi3t, ac~cl 1in~nci~! su~uri[}' as park
        1R
                f c~~`m~~ life savings.
        I9
                               4.         1"~'1C: ~Ixb~L'C1 I~TGI~?CI'l~/ il~#.CT14({ LCI t~115 C~CCliitiiC112T1 1S I1'1CI~[C~f.'.t~ !Tt ~Il~ "Sub~cct
       ?t)
                   l'r•t~rp~`rty„ r~~rrieci ~r~ my peridir~~; rnotinn CE>r r~ turn c~Cprc~pei-ty That is filed with otter
       7,1
                   USP~ tenets in C;a:~e I~ c~. 2i -~;Ct-f)U1 ~}6.
       ~2                      S.         1 g~c~s~~•~s ~Ccys tc~ 13~x ~5~?a end wt~ulc tike t+~ ~~cseiYt lhc;rn, tl~~oc~~l my
       23
                   ~~tc}t~~Lys, to pr+~veI am the True tenant oI f~c~x 3GU(~.                       I a1sc~ passers phota~~•~p}is ot`mY
                   l~eys and atr~ ~c~•illir►~; to ~Iaarc thcyrn ~vit~l ttk~ ~~~r~m~net~t thr~>tz~h my ~t~arr~eya.
       ~~
                          ti.    1 ~m willing to submit ether ertid~n~c to prone my tY~ner~hip of ~3ox
       fit;
_                  ~f~~~2_._Far =x~rnn e,`E                 ably to i~r►tify ~~ Si~eaf~3~                      e     t-fg I~~t~$r~          trrtfi
      27
                   ~v~raTl t.1~PV facilil~.
      2fi
                    u~:c c ~Et,~no~in s~ r~oui~r`ik~ Hc~~rrt>~ rnre rz~:n:u~         __
                    UF' ARt~~'h'.R'1' Y
   Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 42 of 60 Page ID #:741




               1
         's

             3
                                                      (~~T~~ 1'l_R4CJ~,1"~_1, rf"C) a#~ l ~ C'. ~174fi


                                c~Lclt~rc and r ~~cn~lty c~#~perje~ry tha4 the ~csre~;o n,~ is Prue and correct.
             U
                   l ~;x~:culec~ on 1~.u~ust 4,.`20? i ire ~r~, ,'~Yu~1~ I ~             ,{::a1~~`c►~~ni~:
             7
                                  ~_

          9                    ~` ~           ~J
        i0                   f:~ner~tlel IWtarrt~~tuir~

        i. I

        I .'

       !~

        14
        ~S


       t~
       i~
       ~~
       i~
       zc~
       z~
       2l

       ?3

       2=1

       ~~
       ~~
__ _    __
       77

       ?8
                   11~C1.'1R;~1'IU'~, IV CGL'NUti't~C)k A1(?l I+J\ iUi# Hk:il K~   _~-
                   U:F PRX7i'F:}i !'1'
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 43 of 60 Page ID #:742




          i
                                                      .DECLARATION.
          2
                                                BY STANLEY MENAKER
          3
         4
                       1.     I am the person who rented U.S. Private Vaults, Inc.("USPV")saf"ety
         5
                deposit box number 331 ("Box 331")located at 9182 West Olympic Blvd., Beverly
         b
               Hills, California, 90212,in the Central District of California.
         7
                      2.      I authorize attorneys Brian Silber and Jacek W.Lentz to represent me in
         g     my effort to recover my property from the government following its seizure of my box
      9
               between March 22 — 26, 2021. I also authorize them to represent me in m~ motion for
     l0
               return of property that is bezng filed in Case I~Io. 21-CR-00106,in the iJnited States
     11
               District Court for the Central District of California. I further authorize the U.S.
     t2
               government(the "government"), to return my property, as noted below, to my
     13
               attorneys Brian Silber and/or Jacek W.Lentz.
     14
                      3.     I claim an ownership and possessozy interest in the contents of Box 331,
     15
               which contained $99,000.00 in U.S. Currency(the "Subject Property"). Being
     I6
               deprived of access and use of the Subject Property has resulted in a great hardship for
     17
               me and I need the property back for my use, enjoyment, and financial security as part
     l8
              of my life savings.
     19
                     4.      The Subject Property named in this declaration is included in the "Subject
    20
              Property" named in my pending motion for return of property that is filed with other
    21
              USPV tenants in Case No.21-CR-00106.
    22
                     5.     I possess keys to Box 331 and would like to present them,through my
    23
              attorneys,to prove Y am the true tenant ofBax 331. I also possess photographs of my
    24
              keys and am willing to share them with the government through my attorneys. Y am
    25
              also able to identify the size of my box aid its location within the overall USPV
    26~

    27 sl
        i
    28 ~I
              DECLARATION !(V SUPPORT dR MQTION FOR
              OR PItOPL+R'i'Y
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 44 of 60 Page ID #:743




          I
                                         OATH PU1tSUANT TO 28 U.S.C. X1746
          2

          3
                      I declare under penalty ofperjury that the foregoing is t~ve and correct.
         4
               Executed on August ~ _             _i,2021 in Los Angeles, California.
         5~

         6              ,f'`~            f

         7

         8            Stanley 1~'l na er
                      Tenant of USPV Box 331
         9

     I4

     1 1 ~'

     12
     I3

     14

     15

     16

     17'

    18

    19
    20

    21

    22

    23

    24
    25

    26

    27

    28
                                                     _
              DECLARATION W SUPPORT OF MOTION TOR RGTURI+f
                                                             _           m. ~.`_._      ~____
                                                                 _Z_
              Ofd PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 45 of 60 Page ID #:744




                                                       DECLARATION
                                                  BY AHMED MOKHTAR


                       1,     I am the pf;rson who rented a U.S. Private Vaults, Inc.("USPV")safety
               deposit box number 82:11 ("Box 8211")located at 9182 West Olympi
                                                                                        c Blvd., Beverly
               Hills, California, 90212.
                      2.      I authorize attorneys Brian Silber and Jacek W. Lentz to represent me
                                                                                                      in
               my effort to recover my~ property from the government following its seizure
                                                                                               of my box
      9!
               between March 22 — 26,2021. I also authorize them to represent me in my
                                                                                           motion for
     l0
               return of property that is being filed in Case No. 21-CR-00106, in the United
                                                                                             States
               District Court for the Central District of California. I further authorize the U.S.
     12
               government(the "gove~nnient"), to return my property, as noted below, to my
     13 '
               attorneys Brian Silber and/or Jacek W. Lentz.
     14
                      3.     I claim an ownership and possessory interest in the contents of Box 8211,
     15 '
              which contained $ 348,,100 in U.S. Currency (the "Subject Property"). Being deprived
    16
              of access and use of the Subject Property has resulted in a great hardship for me and I
    17
              need the property back for my use, enjoyment, and financial security as part of my life
    18
              savings.
    19
                     4.      The Subject Property named in this declaration is included in the "Subject
    20
              Property" named in my pending motion far return of property that is filed with other
    21
              USPV tenants in Case rdo. 21-CR-00106.
    22 .
                     5.      I possess keys to Box 8211 and would like to present them, through my
    23
              attorneys, to prove I am the true tenant of Box 8211. I also possess photogz'aphs of my
    24 I
          E
              keys and am willing to ;hare them with the government through my attorneys.
    25 f
                     6.     I am willing to submit other evidence to prove my ownership of Box
              $~II. for example,I a~n able to identify the size of my box and its location within the
    27
              overall USPV facility.

               DECLARATION IN SUPPORT OF ~tOTION FOR RETURN   -1-
               OFPROPER'L'Y
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 46 of 60 Page ID #:745




      2

      3
                                  ,Q~~TH PURSUANT TO 28 ~,1.S.C.,, ,1746
      4

      5
                  I declare under pe:nal.ty of perjury that the foregoing is true and correct.
      6
            Executed on August 11, 2021 in Beverly Hills, California.

     8
                   tl
     9
    10            Ahmed Mo tar ~~
                  Tenant Box 8211

    12

    13 '

    14 `

    15

    16 '.

    17

    18

    19 '

   20 I

   21 ,'.

   22

   23

   24

   25

   26

   27

   28
            DECLARATIOIVINSUPPOATOFMOT]ONFORRETURN      _2_
            OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 47 of 60 Page ID #:746




                                                         c               f       }                      1        ..        t~'. ~    1                                               ~       .


                                                                  11~            ~.                         ~    ~                        Z`'                  ~




                                                              . i;           ~ ~..~ .t t~t.~_:~:~_', '~~ i.:~ ~ S:IL7.e ,9ni1 Jris;;' ~ ~~,`, ~                    `-a , ~ t t s. ~, Sri ,
                           r          1 :~ " ` ~ ~ ~~~t ~ ~ ~~~' ~~tv~cr~~~ li~c~tii ~hc E.ro~~~~rnn~e+~'~t oll~ , iu ii 5cir. =~e ~~ ~                                                                    j
                           I ~.t~;~                     zt:~»                   ~C~, ~(~?1, (aIsci at~li~~~~i~-~ cfi~n~to ri:pre c:n~ ~7ia i~~ rt:                                 ~t ,
                                      ~~           ~ ~ ~ ~ ~~t~ tl~;xt as t~~:iz~~ i~1.etJ in ~~:i,c Ivo. ? f -{~'f~.-f)!)1 U                                      ~~- Luitetl .
                               i ei 'c1 C a~,,~~~ fi~rtlt~ tent~~a; l~isirict ~fC;;~li4oi73i~~_ 1 fiirlhci' ~i;..tlrr~i~~e tl~~ l.; c
                           t ~~~~~ r~i~~er~i {.lii ""~t~~,;t~t»>tc;i~t`',1> tcs telul~rk rr~;~ C~rc~pci-tt, ~5 n~~tc~3 b~~lcra~, tc: r~~!
        i
                                ,~~ct a f r~ ~ ~_~ ~ilf~~r u3n~lla~~ J.ic<~k Ll~. ~l_cntc.
                   ~!                      .:~.              ;~lriii~-~ ~,ti ri,:,nc~~rt~it~:=ric'rit~s~:4 sr?ay int.cr~ t its flit c~,F~i:~iii ,f't~, ti ..
                      t
                  I            'ric, ~~ ~41~ i.ii;i~~c( `~ iS:~,1 f~(~ iii. l ~.S. C`urrcrtc~~ (tP~c "Sut~~j~~t I'ro}~crt,,'~~1_ i~~i~~~ ~1=.                                                    i~;<i
        7:
                               ~~~~r               ~ .ci r~~~:. «l~t3at .Suf~jec~ I'r~}~e•rIy T~a~ r-~~.iltcci in a ~,reat l7arc!~i i}~ i~                                          r~           ,~~
                          ;74rtj tl'              ;~i~.)~,        }      .1~ ' it~ ~ t~' utie,i;ltj(~)}"ltlet'il,,ltlCl lilal.11.t.~~ SW~iuritl` atip:( l~'                               1V ~ i( ,

                                 11        ~.

                                       .
                                       -                 9 Inc "~~rhj ~:t t'r~~pc=-~t~ r~;t~ax ~tl iT, t~~ia cic~:.~u,~;~at~ i~. it ~:kat c,` _ ,                                                ,,; ,.
         r~
                                ~r,~r             ` ►i. ~~cf i i u~r ~~~ndir7_ n~rnic►n li,rc~r~.~rri ca(~sin~~crty ( i [ i~; i<<~ ~~ I~ ~                                                        'r

i                              ~~~'V " i , t3E~ told ,. 'Vt). _ f -~ `Z-f)(3~~b_

                                                             E'         ~`s,~     ~~ t, sr) f )     ; 'U:             e    ' 1,(i!l~c~ ~t~e     '. ~ ~ '     i.~lt             ~ ~ i~~       ~                  ,

                  11 ,r rrr~l~.rs, its pro~~~: f zam~tli~° t=~i~._ ~~:r~~7~;~C t~l 3«~ ~i'[l1. 1 asi~-~ ~xi~;•.;~ pf~c~tt~t~;~<.}yI~'4 ~}i'i~~~
         1 I~
                               14 ,lt'IL~ '~71 1i!~Ilflb` Tlt c~l~1C~. l~l~<1il :lit}l (i                                  "i)4'~J'i~i11~€1f ~~1~O1~~,{l 1T1V ~l{(l~i'I7C~'$.
         y
                                                                               r,
                                       ta.              f ~~~- s~ll~t: ~ tc~ ~~_,~~~a~I ~[1                               ~~id-~rt~c t~3 pa's,~~-ir~~ ~~, ~; -~i . sir t,1 '~~r~~
                           ~ ~'~)1_ ~'(i              \~tt;l~~~+' i ,loll ;'.~ '~°~ lf) IC.'!~! I ~ 1 `ll' yl' ' t~l :~a~ j7t'~ ~~                         ~l.S 7          Il t ttllt'{l l E ,
        -,
                          {'14'lil~~ ~              ~~~1 telCl~ll; .
       _ _`-~
              r           ~~.~.u.~~u~,                       i t~r~~cii ~; ~          a      ~, , ~ _           --,,        ~             _                                    _          _ _.__.         ~._
                          ,~i rr~~ Sri -_ ,
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 48 of 60 Page ID #:747



              ''


             ~~



         r




                                '     I   +
                           ,
                       1
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 49 of 60 Page ID #:748




         1
                                                         DECLARATION
        2
                               BY ANAHIT PETROSYAN AND TIGRAN GRIGORYAN
        3
        4
             j           1.     We are the persons who rented a U.S. Private Vaults, Inc.("USPV")
        5
                  safety deposit box number 901 ("Box 901")located at 9182 West Olympi Blvd.,
                                                                                      c
      6
                  Beverly Hills, California, 90212,
      7
                        2.      We authorize attorneys Brian Silber and Jacek W Lentz to represent us
      8                                                                                                    in
                  our efforts to recover our property from the government following its seizure
                                                                                                  of our
     9
                  box between March 22 — 26, 2021. We also authorize them to represent us in our
    10
                  motion for return of properly that is being Cled in Case No. 21-CR-00106, in the
    11
                 United States District Court for the Central District of California. We further authoriz
    12                                                                                                      e
                 the U.S. government(the "government"),to return our property, as noted below, to our
    13 '
                 attorneys Brian Silber and/or Jacek W.Lentz.
    14`
                        3.      We claim an ownership and possessory interest in the contents of Box
    15 '
                 901, which contained $ 76,550.00 in U.S. Currency (the "Subject Property"). Being
    16 '
                 deprived of access and use ofthe Subject Property has resulted in a great hardship for
    17 ''
                 us and we need the property back for our use, enjoyment, and financial security as part
    18
                 of our life savings.
   19 '
                       4.      The Subject Property named in this declaration is included in the "Subject
   20
                 Property" named in our pending motion for return of property that is filed with other
   21 '
                 USPV tenants in Case No. 21-CR-00106.
   22
                       5.      We possess keys to Box 901 and would like to present them, through our
   23 ~
                 attorneys, to prove we are the true tenant ofBox 901. We also possess photographs of
   24
                 the keys and are willing to share them with the government through our attorneys.
   25
                       6.      We are willing to submit other evidence to prove ow ownership of Box
   26
                 R~1__ Fox~xa~pl~-w~-aF~            ~ identify th€ size ofo~ bex ~~ ~~g
   27
                 the overall USPV facility.
   28 ~~
                 DECi.ARATION IN SUPPORT OF MOTION FOR RETURN   _1
                 OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 50 of 60 Page ID #:749




                f'                           DATH PURSUANT TQ 28 U.S.C. , 1746
        2

        3
                          We declaze under penalty of perjury that the foregoing is
        4                                                                             true and correct.
                     ~ecuted on August:9,20 1 in           Trenton         NJ
        5

        6

        7                ~~~~~=l;~`J

        8 ~               Anaht Petrasyan
                          T"en~t Box 901
        9
    lOt

    11
            ~              J_ ~
                              ' "i
                                    mac--
    l2~                  T graa Gr~i~oryan
                         I'enaiit Sox 901
    t3

   1~ l
   ~s
   i~
   1~
   ~s
   1y

   2Q 1

   2l

   22

  23

  24
  ~5

  26

  2'7

  ZK
                 6ECLARA'F[ON!y SUPPORT OF ~VTO7'10~ FOR RETURN      -2-
                 OB PROP~.RTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 51 of 60 Page ID #:750




         1
                                                      DECLARATipN
        2
                                                   BY MAREK RUDAK
        3

        4
                      1.     I am the person who rented a U.S. Private Vaults, Inc.("USPV")
        5                                                                                    safety
               deposit box number 5409("Box 5409")located at 9182 West Olympic
        6
                                                                                      Blvd., Beverly
               Hills, California, 90212.
        7
                     2.      I authorize attorneys Brian Silber and Jacek W. Lentz to represent me in
     8 '
               my effort to recover my property from the government following its seizure
     9 ~
                                                                                              of my box
               between March 22 — 26,2021. I also authorize them to represent me in my
    10
                                                                                             motion for
               return of property that is being filed in Case No. 21-CR-00106, in the
    11
                                                                                        United States
              District Court for the Central District of California. I further authorize the
    12
                                                                                             U.S.
              government(the "government"), to return my property, as noted below, to my
    13
              attorneys Brian Silber and/or Jacek W. Lentz.
   14
                     3.     I claim an ownership and possessory interest in the contents of Box 5409,
   15
              which contained $ 340,000.00 in U.S. Currency as well as items described as
   16
              jewelry/precious items (the "Subject Property"). Being deprived of access and use of
   17 `
              the Subject Property has resulted in a great hardship for me and I need the property
   18 `
              back for my use, enjoyment, and financial security as part of my life savings.
   19
                    4.      The Subject Property named in this declaration is included in the "Subject
   20'
              Property" named in my pending motion for return of property that is filed with other
   21
              USPV tenants in Case No. 21-CR-00106.
   22
                    5.     T possess keys to Box 5409 and would like to present them, through my
   23
             attorneys, to prove I am the true tenant of Box 5409. I also possess photographs of my
   24
             keys and am willing to share them with the government through my attorneys,
   25
                    6.     I am willing to submit other evidence to prove my ownership of Box
   26
             -S~fl4. Fir example, I arri abt~ ~o c~en~ gy the size of my box and its location within the
   27
             overall USPV facility.
   28
              DECLARATION IN SUPPORT OF MOTION FOR RETURN   _1
              OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 52 of 60 Page ID #:751




        1

      2

      3
                                     OATH PURSUANT TO 28 U.S.C.x+1746
      4

      5
                   I declare under penalty of perjury that the foregoing is true and correct.
     6
            Executed on August 9, 2021 in Los Angeles, California.
     7

     8

     9

    lU             Marek Rudak
                   Tenant Box 5409
    li

    12

    13

    14

    15

    16

    17

    18 '

    1.9

   20

   21 '

   22

   23

   24

   25

   26

   27

   28
                                      m       _~ ~.                                             ~.~ __.._._ __
            DECLARATION IN SUPPORT OF MOTION FOR RETURN   _Z_
            OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 53 of 60 Page ID #:752
                   ,~

                    ~'
                 2 ''                                            _DCCLARATION
                                                                    __ _,,._
                    ~                                        I3Y 1;AS9.LB SADDICIGE
                 i
                 4 ''
                                   1.    (am the person who rented U.S. Privnte Vaults, Ina ("US.PV")suf'ety
                 $ ', '
                           deposit box number 1803("Box 1803")located at 9]8~ Wcs~t Olympic Blvd., Beverly
                  b
                            !ills, California,9U212. in tlTe Centre! District of California.
                 7,
                               2.     1 authorize attameys Brian Silber and Jacek W. Lentz to represent me in
                  K
                      '~ my effnri to recover my property from [hz govermnent following its seizure of my box
                 0
                           hetween March 22 — 26,?021. 1 also autl~oriza them to represent me in my moiiun for
                 d j'
                          return oFproperry Yhnt is being tiled in Case Vo,21-CR-0014fa, in t}~e t.lnitod Suites
                1 1 ',
                          District Court for the Central District cif California. I further authorize the U.S.
               ]2 '
                          government(the "gUvemmenf'), to return my prupeny, as noted helow, to my
               1 I
               ;
                        attorneys Biian Silber and/or ]seek W.T.ent~.
               14
                IS .            3.    t claim an ownership and possessory interest in [he contents of I3ox 1803,
                    '' which contained $173,7U0.00 in U.S. Currency, 167 one-ounce ~olti bans, and 2 ten
               16 '-
                   ;: rnYnce gold bars(the "Subject Property"). $ein~ deprived of access anti use of the
               17
                        Subject Prupeny has resulted in a great hardship for me and 1 need the ~eopeny back
               16
                    ~   for  my use,enjoyment, and financial security ns pxrl of my life savings.
               19'
                                4.    The Subject Property nsmetl in this declaration is included in the "Subject
               20
                        Property"' named in my pending motion tier return of property that is filed a-ith other
              21 ''
                     ,' l:SPV teflanls in Case No. 2l-CR-001 6.
              z,,
                                5,    1 possess kays to Bux 1803 ¢nd would ]'tke to present them,through my
              ~3
                        atwmeys, to prove I and the true Yeiltint of Rox 1803. I also possess photographs of my~
              2A
                        ke}•s and am willing to share them with the ~ovemmeut through my attorneys. I a~n
              ~s
                        Hlso able to idenxitq the size of my box and its l~tiun within the c~vet~all USPV
              . 6
                         acililp'.
              27
               2k
                          UI.ANA"!Il)41Yc1~Y1'ORTOF NO RONFf1R IttIY R\
                          QF PR6PE8T1~

                    (I
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 54 of 60 Page ID #:753




                                           BATHPpR~I;                    28 U.S.C'. X1746

                          declare under penalty of perjury that the foregoing is true and correct.
                   Extcat~d on August      ~'~`` ,2021 in Los Angeles, Callfomla.



                            ~~~
                          Hnssi6 Saddlque ~        ~
                          Tenant of USPV Box 1803.




                  ~~1F.C~LKNATIn~LR h1'PI'UItI~OfA10170v1+OR RbT17[~».
                                                                     j
                  (1F YNUMkBfF                          ~                                            '.
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 55 of 60 Page ID #:754




        i
                                                    DECLARATION
        2
                                               BY CHARLES SAS50NE
        3
        4'
                     1.
                      I am the person who rented U.S. Private Vaults, Inc.("USPV")
        5                                                                          safety
        deposit box number 7920("Box 7920") located at 9182 West Olympic
     6~
                                                                              Blvd., Beverly
        Hills, California, 90212,in the Central District of California.
        7
                    2.I authorize attorneys Brian Silber and Jacek W. Lentz to represent me in
     8
         my effort to recover my property from the government following its seizure of
     9
                                                                                             my box
         between March 22 — 26,2021. Y also authorize them to represent me in my motion
    to                                                                                          for
         return of property that is being filed in Case No. 21-CR-00106,in the United
    11 '
                                                                                           States
         District Court for the Central District of California. I further authorize the U.S.
    12
             government(the "government"), to return my property, as noted below, to my
    13
             attorneys Brian Silber and/or Jacek W. Lentz.
   14
                    3.     I claim an ownership and possessory interest in the contents of Box 7920,
   15
             which contained $75,200 in U.S. Currency (the "Subject Property"). Being deprived
   16
             of access and use ofthe Subject Property has resulted in a great hardship for me and I
   17
             need the property back for my use, enjoyment, and financial security as part of my
   18
                                                                                                  life
             savings.
   19
                   4.      The Subject Property named in this declaration is included in the "Subject
   20
             Property" named in my pending motion for return of property that is filed with other
   21
             USPV tenants in Case No. 21-CR-00106.
   22
                   S.     I possess keys to Box 7920 and would like to present them, through my
   23
             attorneys, to prove I am the true tenant of Box 7920. I also possess photographs of my
   24
             keys and am willing to share them with the government through my attorneys. I am
   25
             also able to identify the size of my box and its location within the overall USPV
   26
            fact}tty -
   27
   28
             DECLARATION IN SUPPORT OF MOTION FOR RETURN   _1_
             OF PROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 56 of 60 Page ID #:755




         i~
         2
                                        OATH P~TRSUANT TO 28 U.S.C~1746
         3

        4
                      I declare under penalty of perjury that the foregoing is true and correct.
        5                              8/16/202
                                         1
              Executed on August ,_,~ _ _~ ,2021 in Los Angeles, California.
        6

        7
                         l~9'~r~%d"~v-
        8'

        9            Charles Sassone
                     Tenant of USPV Box 7920
    10



    12

    13

    14

    15'

    16

    17 i

   18

   19

   20 ;

   21

   22

   23 ';

   24

   25

   26
   _ _
   27

   28
              DECLARATION IN SUPPORT OF MOTION FOR RETURN   ~_2_'~M   m
              OF PROPERTY
      Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 57 of 60 Page ID #:756




              1
                                                               DECLARATION
           2
                    ~'                                     BY KATHRYN SAUSER
           3=
           4
                                1.        I am the person who rented a U.S. Private Vaults, Inc.("USPV")safety
           5
                          deposit box number 2206("Box 2206")located at 9182 West Olympic Blvd., Beverly
           6
                          Hills, California, 90212.
           7
                                2.        I authorize attorneys Brian Silber and Jacek W.Lentz to represent me in
           8
                         my effort to recover my property from the government following its seizure of my box
           9
                         between March 22 — 26, 2021. I also authorize them to represent me in my motion for
          10
                         return of property that is being fled in Case No. 21-CR-00106, in the United States
          11
                         District Court for the Central District of California. I ftu'ther authorize the U.S.
          12
                         government(the "government"), to return my property, as noted below, to my
          13
                         attorneys Brian Silber and/or Jacek W.Lentz.
          14'
                               3.     I claim an ownership and possessory interest in the contents of Box 2206,
          15
                         which contained $ 50,000 in U.S. Currency (the "Subject Property"). Being deprived
         16
                         of access and use of the Subject Property has resulted in a great hardship for me and I
         17 '~,
                         need the property back for my use, enjoyment, and financial security as part of my life
         ]8
                         savings.
         19
                               4.     The Subject Property named in this declaration is included in the "Subject
         20
                         Property" named in my pending motion for return of property that is filed with other
         21
                         USPV tenants in Case No. 21-CR-00106.
         22
                               5.     I possess keys to Box 2206 and would like to present them,through my
         23
                         attorneys, to prove I am the true tenant of Box 2206. I also possess photographs of my
         24
                         keys and am willing to share them with the government through my attorneys.
         25
                               6.     I am willing to submit other evidence to prove my ownership of Box
_ _      2~ ,
                         ~~E3G -for example,I am aide t6 ic~~nt fy the size of my bax and its tic ion wi irithe
         27 f
                         overall USPV facility.
         28
               ~i
                         DECLARATION IN                  FOR RETORN    _1
                         OFPROPERTY
Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 58 of 60 Page ID #:757




        1
      2
      3
                                               OATH PURSUANT T018 U.S.C. X1746
      4
      5
                       I declare under penalty of perjury that the foregoing is true and correct.
     6
                Executed on August 9,2021 in New York                        NY
     7'

     81
     9i
    10                Kathryn ' s ser
                      Tenant Box 2206
    11
            i
    12
    13
    14
    15
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
    ___
   27
   28
                             _. ~~.~..._.._ ___ ~ _.   ~      ____ m....__    ..~..A   ~_~   _.... .. ..... . ___ _...._..~ . . .
                DECLARATION IN SUPPORT OF MOTION FOR RETURN     _Z_
                OF PROPERTY
     Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 59 of 60 Page ID #:758




                                                                       X7EC"L~.R ATIOV
             ~ ''
                                                                  ~3Y GAYLORD'TpWN
             3
             4 ~'
                                         I arty tlae pe7•son who rented a U.~. Private Vaults, Inc.("USF~r'') safety.
             ~         d€~sit box numhet- ~ l 00("Box 2100")lt~rated at 91 ~2 Nest Olympic Byrd.,Bcverl~
                                                                                                        ,

             7
                 (¢             2,       I authorize attorneys Brian. Silber and ,Tacek W'. Lentz t~ represent me in.
                 (
                 k

                       my effnrt'to recover niy pro~erry from.tote government follawin~ its seizure of my box
                       between March Z2 -~ ~6,2 321. T also authr~rize them to represent me in my motion for
         I.0
                      return s~fprope}r€y that is being filed in base Iv'c~. 2i-~ R-ate l Ob; its the tinned Stags
         1T
                      Distrzct ~c~urt far the Central I3istrict r~~ California. I fiirt~~ex authorize the U.S,
         1~
                      gov~rnm~nt(the "~,overnrn~n~"}, tc~ return my property, as noted below, to any
         ~3 ~ attorneys Srian Sili~er and/or Jacek W..Lentz.
         14~
            ~~      3.     ~ claim an ovmer~hig aszc3 possessory interest in the cante~ts ofBox 21~~;
       ~5 ~ whiff contained $ 163,OOU in U.S. ~urren~y (thy "subject Property"). Bcin~ depri~red
      ]b ~,
             ataccess az~d use ofthe S~~►ject Property has. resutt~d in a grew hardship for nze and.I
      I7 }
          ~{ need the property bac~.:k for my use, enjoyment, and financial security as past of my life
      l8 i'
          f savings.
      l9~
                    4.    Thy; Subject I'rop~rty named in this declaration is included in t~i~ '`subject
      ' ~
             Property„ narn~d in any pending motion for return. of property that is ~i1ed with ot~ier.
      ~~
             liSF'~ tenants in Case I~Ta. 21-CR-OUi06,
        ~I                    S.       i possess l~ev~ to ~nx 21.00 and would .like to present them, through mx
        23 1
                      attorne3~s, to proveIam the tnze tenant of fox 2100. Ialso possess photographs cif m~~
        24
                      keys and am milling to share them with the goverrimer~! throu;h my attorneys.
        25
                              6.      Iam willing to submit other evir~ence to p~o~e my ownership of`B~Y
__      ?~ i
                       ~flt~. ~t ~srripl~, ~ ~ ~~~ to d~n~ fy ~e size of m~~ box and its Tocat on within the
        ~~ 1          overall I3SPV f~icility.
        ~g
                      _ ~~ci~x~renv ry sL~ronT ax +~o°~ ~o~ r~~;x x~, c~
                      .                                                      -i -
                      (5~ PR~PERTSf
        Case 2:21-cr-00106-MCS Document 64-1 Filed 08/19/21 Page 60 of 60 Page ID #:759
                                                                            _.




                    f




                             1.

   .                                                                   OATH ~?UR~UANT TO 28 t,T.S.0
                4

                S
                                                  decImre under penalty ofperjury that the foregoing is true snd correct.
                                                                                                               r
                17
                                   Executed vn August 9,'?0~ I in ~,ar~,cr l.,,c                            , _~'-rn~~.
                7 ~#
                                             ~,        ~.~ . .
                                                              e _ :__.~~,.~ ..~ __ ~. ..
                                          _,~..o-.- - . _--                              ~ ~ ~..~ry
                                  _.-"-                                                                .~

                                                                 ~_ :' 00

            12 s
            l3 ~

            ~~ I

              5 i
                 1
            f {.7        i



            1~

                    f

           !O



            ~~ j

                    1
           7Q !
              i


           21 ~I
           7~

           2s

           24
                    ~,
           25 Il
           ~~ ~l
___ _     _ ~_
           z~
           ~s
                                  nt.c c~a~
                                        ~~~ ~~is r°~o~ra~ ~a~~~n~ F~a~ ~~;s-~ K~                      -z-
                                  C)ti' PILOPEItTZ"
